Hunt, Justice.
The caveator appeals from the judgment of the probate court admitting the will to probate in solemn form. This case comes to us pursuant to OCGA § 15-9-123 (a), effective July 1, 1986, authorizing appeals to this court and to the Court of Appeals from judgments in civil cases of probate courts of counties having a population of more than 150,000 persons. OCGA § 15-9-120 (2).1
Contrary to appellant’s contention, the evidence, though conflicting, supports the finding that the deceased possessed the necessary testamentary capacity. Appellant’s remaining enumerations are without merit.

Judgment affirmed.


All the Justices concur.


 OCGA §§ 15-9-120; 15-9-123, and 5-3-29, all effective July 1, 1986, eliminated the de novo appeal to superior court from judgments in civil cases of probate courts of counties having a population of more than 150,000 persons.